Exhibit 10.2

AMENDED AND RESTATED
2000 NONEMPLOYEE DIRECTORS STOCK OPTION PLAN
OF
EMBARCADERO TECHNOLOGIES, INC.
(as amended through April 17, 2003)

     1.      PURPOSES OF THE PLAN

              The purposes of the 2000 Nonemployee Directors Stock Option Plan
of Embarcadero Technologies, Inc., a Delaware corporation, are: (a) to encourage
Nonemployee Directors to accept or continue their association with the Company;
and (b) to increase the interest of Nonemployee Directors in the Company’s
operations and increased profits through participation in the growth in value of
the Common Stock of the Company.

     2.      DEFINITIONS

              As used herein, the following definitions shall apply:

              (a)         “Administrator”   shall mean the entity, either the
Board or a committee appointed by the Board, responsible for administering this
Plan, as provided in Section 5.

              (b)         “Affiliate”   shall mean a parent or subsidiary
corporation as defined in the applicable provisions of the Code.

              (c)         “Board”   shall mean the Board of Directors of the
Company, as constituted from time to time.

              (d)         “Code”   shall mean the Internal Revenue Code of 1986,
as amended.

              (e)         “Common Stock”   shall mean the Common Stock of the
Company.

              (f)         “Company”   shall mean Embarcadero Technologies, Inc.,
a Delaware corporation.



--------------------------------------------------------------------------------

              (g)         “Director Fee”   shall mean the cash amount, if any, a
Nonemployee Director shall be entitled to receive for serving as a director of
the Company in any fiscal year.

              (h)         “Fair Market Value”   shall mean, as of the date in
question, the last transaction price quoted by the Nasdaq National Market System
on the date of grant; provided, however, that if the Common Stock is not traded
on such market system or the foregoing shall otherwise be inappropriate, then
the Fair Market Value shall be determined by the Administrator in good faith at
its sole discretion and on such basis as it shall deem appropriate. Such
determination shall be conclusive and binding on all persons.

              (i)         “Initial Option”   shall have the meaning set forth in
Section 6(a).

              (j)         “Nonemployee Director”   shall mean any person who is
a member of the Board but is not an employee of the Company or any Parent or
Subsidiary of the Company and has not been an employee of the Company or any
Parent or Subsidiary of the Company at any time during the preceding 12 months.

              (k)         “Option”   shall mean a stock option granted pursuant
to this Plan.

              (l)         “Option Agreement”   shall mean the written agreement
described in Section 6(c) evidencing the grant of an Option to a Nonemployee
Director and containing the terms, conditions and restrictions pertaining to
such Option.

              (m)         “Option Shares”   shall mean the Shares subject to an
Option granted under this Plan.

              (n)         “Optionee”   shall mean a Nonemployee Director who
holds an Option.

              (o)         “Parent” shall mean a “parent corporation,” whether
now or hereafter existing, as defined in Section 424(e) of the Code.

              (p)         “Plan”   shall mean this 2000 Nonemployee Directors
Stock Option Plan of Embarcadero Technologies, Inc., as it may be amended from
time to time.

              (q)         “Rule 16b-3”   shall mean Rule 16b-3 promulgated by
the Securities and Exchange Commission, or any successor rule thereto.

              (r)         “Section”   unless the context clearly indicates
otherwise, shall refer to a Section of this Plan.

2



--------------------------------------------------------------------------------

              (s)         “Share”   shall mean a share of Common Stock, as
adjusted in accordance with Section 7(a).

              (t)         “Subsidiary”   shall mean a “subsidiary corporation”
of the Company, whether now or hereafter existing, within the meaning of Section
424(f) of the Code, but only for so long as it is a “subsidiary corporation”.

     3.      ELIGIBLE PERSONS

              Every person who at the date of grant of an Option is a
Nonemployee Director is eligible to receive Options under this Plan.

     4.     STOCK SUBJECT TO THIS PLAN

              Subject to Section 7(a) of this Plan, the maximum aggregate number
of Shares which may be issued on exercise of Options granted pursuant to this
Plan is 400,000 Shares. The Shares covered by the portion of any grant under the
Plan which expires unexercised shall become available again for grants under the
Plan.

     5.      ADMINISTRATION

              (a)        This Plan shall be administered by the Board, or by a
committee (the “Committee”) of at least two Board members to which
administration of the Plan is delegated (in either case, the “Administrator”),
in accordance with the requirements of Rule 16b-3.

              (b)        Subject to the other provisions of this Plan, the
Administrator shall have the authority, in its sole discretion: (i) to determine
the Fair Market Value of the Shares subject to Option; (ii) to interpret this
Plan; (iii) to prescribe, amend and rescind rules and regulations relating to
this Plan; (iv) to defer (with the consent of the Optionee) or accelerate the
exercise date of any Option; (v) to authorize any person to execute on behalf of
the Company any instrument evidencing the grant of an Option; and (vi) to make
all other determinations deemed necessary or advisable for the administration of
this Plan. The Administrator may delegate nondiscretionary administrative duties
to such employees of the Company as it deems proper.

              (c)        All questions of interpretation, implementation and
application of this Plan shall be determined by the Administrator. Such
determination shall be final and binding on all persons.

3



--------------------------------------------------------------------------------

     6.      GRANT OF OPTIONS

              (a)         Grant for Initial Election or Appointment to Board.  
Subject to the terms and conditions of this Plan, if any person who is not an
officer or employee of the Company is first elected or appointed as a member of
the Board and is otherwise considered a “Nonemployee Director” as defined
herein, then the Company shall grant to such Nonemployee Director on such day an
Option to purchase 25,000 Shares (“Initial Option”) at an exercise price equal
to the Fair Market Value of such Shares on the date of such Initial Option
grant, subject to the limitation of Section 7(j).

              (b)         Quarterly Grants.   Subject to the terms and
conditions of this Plan, on the date of the first regularly scheduled meeting of
the Board on or after the first day of each calendar quarter, the Company shall
grant to each Nonemployee Director then in office for longer than three months,
an Option to purchase 5,000 shares at an exercise price equal to the Fair Market
Value of such Shares.

              (c)         No Option shall be granted under this Plan after ten
years from the date of adoption of this Plan by the Board. Each Option shall be
evidenced by a written Option Agreement, in form and substance satisfactory to
the Company, executed by the Company and the Optionee. Failure by the Company,
the Nonemployee Director, or both to execute an Option Agreement shall not
invalidate the granting of an Option; however, the Option may not be exercised
until the Option Agreement has been executed by both parties.

     7.      TERMS AND CONDITIONS OF OPTIONS

              Each Option granted under this Plan shall be subject to the terms
and conditions set forth in this Section 7.

              (a)         Changes in Capital Structure.  Subject to subsection
7(b), if the Common Stock is changed by reason of a stock split, reverse stock
split, stock dividend, or recapitalization, or converted into or exchanged for
other securities as a result of a merger, consolidation, or reorganization,
appropriate adjustments shall be made in: (i) the number and class of shares of
Common Stock subject to this Plan and each Option outstanding under this Plan;
and (ii) the exercise price of each outstanding Option; provided, however, that
the Company shall not be required to issue fractional shares as a result of any
such adjustment. Each such adjustment shall be subject to approval by the
Administrator in its sole discretion.

4



--------------------------------------------------------------------------------

              (b)         Time of Option Exercise.   Each Option shall be
exercisable over three years in equal quarterly installments. At the discretion
of the Administrator, the Company shall have a right of repurchase of Option
Shares.

              (c)         Limitation on Other Grants.   The Administrator shall
have no discretion to grant Options under this Plan other than as set forth in
Sections 6(a) and 6(b).

              (d)         Transfer to Immediate Family Members.   All or any
portion of this Option may be transferred by Optionee to (i) the spouse,
children or grandchildren of the Optionee (“Immediate Family Members”), (ii) a
partnership in which such Immediate Family Members are the only partners, or
(iii) a trust or trusts for the exclusive benefit of such Immediate Family
Members, provided that (x) there may be no consideration for such transfer and
(y) subsequent transfers of this Option shall be prohibited except those in
accordance with Section 7(e). Following transfer, this Option shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to transfer. The events of termination of Section 7(g) shall continue to be
applied with respect to the original Optionee, following which this Option shall
be exercisable by the transferee only to the extent, and for the periods
specified in, Section 7(g). Neither the Company nor the Administrator shall have
any obligation to provide the transferee with notice of termination of an
Optionee.

              (e)         Nontransferability.   This Option is not assignable or
transferable by Optionee except in accordance with Section 7(d) or by will or by
the laws of descent and distribution. During the life of Optionee, this Option
is exercisable only by the Optionee or by a transferee permitted pursuant to
Section 7(d). Any attempt to assign, pledge, transfer, hypothecate or otherwise
dispose of this Option in a manner not herein permitted, and any levy of
execution, attachment, or similar process on this Option, shall be null and
void.

              (f)         Payment.   Except as provided below, payment in full,
in cash, shall be made for all Option Shares purchased at the time written
notice of exercise of an Option is given to the Company, and proceeds of any
payment shall constitute general funds of the Company. Payment may also be made
pursuant to a cashless exercise/sale procedure, provided that the Company does
not extend or arrange for the extension of credit to an Optionee in connection
with such cashless exercise procedure. At the time an Option is granted or
exercised, the Administrator, in its absolute discretion, may authorize any one
or more of the following additional methods of payment: (i) delivery by the
Optionee of Common Stock already owned by the Optionee for all or part of the
Option price, provided the Fair Market Value of such Common Stock is equal on
the date of exercise to the Option price, or such portion thereof as the
Optionee is authorized to pay

5



--------------------------------------------------------------------------------

by delivery of such stock; provided, however, that if an Optionee has exercised
any portion of any Option granted by the Company by delivery of Common Stock,
the Optionee may not, within six months following such exercise, exercise any
Option granted under this Plan by delivery of Common Stock; and (ii) any other
consideration and method of payment to the extent permitted under the Delaware
General Corporation Law, provided that the Company does not extend or arrange
for the extension of credit to an Optionee in connection with such consideration
and method of payment.

              (g)         Termination as Director.   Unless determined otherwise
by the Administrator in its absolute discretion, to the extent not already
expired or exercised, an Option shall terminate at the earlier of: (i) the
expiration of the term of the Option; or (ii) three months after the last day
served by the Optionee as a director of the Company; provided, that an Option
shall be exercisable after the date of termination of service as a director only
to the extent exercisable on the date of termination; and provided further, that
if termination of service as a director is due to the Optionee’s death or
“disability” (as determined in accordance with Section 22(e)(3) of the Code),
the Optionee, or the Optionee’s personal representative (or any other person who
acquires the Option from the Optionee by will or the applicable laws of descent
and distribution), may at any time within 12 months after the termination of
service as a director (or such lesser period as is specified in the Option
Agreement but in no event after the expiration of the term of the Option),
exercise the rights to the extent they were exercisable on the date of the
termination.

              (h)         Withholding and Employment Taxes.   At the time of
exercise of an Option (or at such later time(s) as the Administrator may
prescribe), the Optionee shall remit to the Company in cash all applicable
federal and state withholding and employment taxes. If authorized by the
Administrator in its sole discretion, an Optionee shall be permitted to elect,
by means of a form of election to be prescribed by the Administrator, to have
shares of Common Stock which are acquired upon exercise of the Option withheld
by the Company or to tender to the Company other shares of Common Stock or other
securities of the Company owned by the Optionee on the date of determination of
the amount of tax to be withheld as a result of the exercise of such Option (the
“Tax Date”) to pay the amount of withholding taxes due. Any securities so
withheld or tendered shall be valued by the Company as of the Tax Date.

              (i)         Option Term.   Each Option shall expire ten years
after the date of grant.

              (j)         Exercise Price.   The exercise price of any Option
granted to any person who owns, directly or by attribution under the Code
currently Section 424(d), stock possessing more than ten percent of the total
combined voting power of all classes

6



--------------------------------------------------------------------------------

of stock of the Company or of any Affiliate (a “Ten Percent Stockholder”) shall
in no event be less than 110% of the fair market value (determined in accordance
with 2(i) of the stock covered by the Option at the time the Option is granted.

     8.      MANNER OF EXERCISE

              (a)         An Optionee wishing to exercise an Option shall give
written notice to the Company at its principal executive office, to the
attention of the officer of the Company designated by the Administrator,
accompanied by payment of the exercise price as provided in Section 7(f) and, if
required, by payment of any federal or state withholding or employment taxes
required to be withheld due to exercise of the Option. The date the Company
receives written notice of an exercise accompanied by payment of the exercise
price and any required federal or state withholding or employment taxes will be
considered as the date such Option was exercised.

              (b)         Promptly after the date an Option is exercised, the
Company shall, without stock issue or transfer taxes to the optionee or other
person entitled to exercise the Option, deliver to the Optionee or such other
person a certificate or certificates for the requisite number of shares of
Common Stock. An Optionee or transferee of an Optionee shall not have any
privileges as a stockholder with respect to any Common Stock covered by the
Option until the date of issuance of a stock certificate.

     9.      NO RIGHT TO DIRECTORSHIP

              Neither this Plan nor any Option shall confer upon any Optionee
any right with respect to continuation of the Optionee’s membership on the Board
or shall interfere in any way with provisions in the Company’s Certificate of
Incorporation, as amended, and Bylaws, as amended, relating to the election,
appointment, terms of office, and removal of members of the Board.

     10.      LEGAL REQUIREMENTS

              The Company shall not be obligated to offer or sell any Shares
upon exercise of any Option unless the Shares are at that time effectively
registered or exempt from registration under the federal securities laws and the
offer and sale of the Shares are otherwise in compliance with all applicable
securities laws and the regulations of any stock exchange on which the Company’s
securities may then be listed. The Company shall have no obligation to register
the Shares covered by this Plan under the federal securities laws or take any
other steps as may be necessary to enable the Shares covered by this Plan to be
offered and sold under federal or other securities laws. Upon exercising all or
any portion of an Option, an Optionee may be required to furnish representations
or

7



--------------------------------------------------------------------------------

undertakings deemed appropriate by the Company to enable the offer and sale of
the Shares or subsequent transfers of any interest in the Shares to comply with
applicable securities laws. Certificates evidencing Shares acquired upon
exercise of Options shall bear any legend required by, or useful for purposes of
compliance with, applicable securities laws, this Plan or the Option Agreements.

     11.      AMENDMENTS TO PLAN

              The Board may amend this Plan at any time. Without the consent of
an optionee, no amendment may adversely affect outstanding Options. No amendment
shall require stockholder approval unless:

              (a)         stockholder approval is required to meet the
exemptions provided by Rule 16b-3, or any successor rule thereto or under
applicable state statutes; or

              (b)         the Board otherwise concludes that stockholder
approval is advisable.

     12.      STOCKHOLDER APPROVAL; TERM

              This Plan shall become effective upon adoption by the Board of
Directors; provided, however, that no Option shall be exercisable unless and
until written consent of holders of a majority of the outstanding shares of
capital stock of the Company, or approval by holders of a majority of shares of
capital stock of the Company present, or represented, and entitled to vote at a
validly called stockholders’ meeting (or such greater number as may be required
by law or applicable governmental regulations or orders) is obtained within 12
months after adoption by the Board. This Plan shall terminate ten years after
adoption by the Board unless terminated earlier by the Board. The Board may
terminate this Plan at any time without stockholder approval. No Options shall
be granted after termination of this Plan, but termination shall not affect
rights and obligations under then-outstanding Options.

      Adopted by the Board of Directors: February 10, 2000

      Approved by the Stockholders: February 11, 2000

      Amended and Restated by the Board of Directors: April 17, 2003

      Approved by the Stockholders: June 4, 2003

8